

Exhibit 10.34


RESTRICTED STOCK UNIT AWARD AGREEMENT


RECITALS


A.    The Corporation has implemented the Plan as an equity incentive program to
encourage key employees and officers of the Corporation and the non-employee
members of the Board to remain in the employ or service of the Corporation by
providing them with an opportunity to acquire a proprietary interest in the
success of the Corporation.


B.    Participant is to render valuable services to the Corporation (or any
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Class A Common Stock to Participant under
the Plan.


C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
    
NOW, THEREFORE, it is hereby agreed as follows:


1.    Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, restricted stock units under the Plan. The
number of shares of Class A Common Stock underlying the awarded restricted stock
units and the applicable performance vesting requirement for those units and the
underlying shares are set forth in the Award Summary below. The remaining terms
and conditions governing the Award, including the applicable service vesting
requirements, are set forth in the remainder of this Agreement.


AWARD SUMMARY


Participant:
<NAME>


Award Date:
<AWARD_DATE>


Number of Shares Subject to Award:
<SHARES> shares of Class A Common Stock (the “Shares”)

Vesting Provisions:
Performance Vesting: None of the Shares subject to this Award shall vest, and
this Award shall terminate in its entirety, should the Corporation fail to
attain the Performance Goal specified in attached Schedule I for the applicable
Performance Period.



Service Vesting: If such Performance Goal is attained, then the number of Shares
in which Participant may vest hereunder shall be determined in accordance with
the service vesting provisions of Paragraph 3.

1

--------------------------------------------------------------------------------





Accelerated Vesting: The Shares subject to this Award shall be subject to
accelerated vesting pursuant to the provisions of Paragraph 5.


2.    Limited Transferability. Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the restricted
stock units subject to the Award or the underlying Shares or pledge or otherwise
hedge the sale of those units or Shares, including (without limitation) any
short sale or any acquisition or disposition of any put or call option or other
instrument tied to the value of those Shares. However, any Shares which vest
hereunder but otherwise remain unissued at the time of Participant’s death shall
be transferred to Participant’s designated beneficiary or beneficiaries of this
Award to the extent such designation is valid under applicable law or, in the
absence of such designated beneficiaries (including by reason of their death),
pursuant to the provisions of Participant’s will or the laws of inheritance.
Participant may make a beneficiary designation with respect to this Award at any
time by filing the appropriate form with the Plan Administrator or its designee
in a form and manner acceptable to the Company and permitted by the Company. Any
transferee must furnish the Company with (i) written notice of his or her status
as a transferee, and (ii) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to the transfer.


3.    Vesting Requirements. The Shares subject to the Award shall initially be
unvested and shall vest only in accordance with the vesting provisions of this
Paragraph 3 or the special vesting acceleration provisions of Paragraph 5. The
actual number of Shares in which Participant shall vest under this Paragraph 3
shall be determined as follows:


(a)    Performance Vesting: Within seventy-five (75) days following the
completion of the Performance Period, the Plan Administrator shall, on the basis
of the Corporation’s audited financial statements for the fiscal year coincident
with such Performance Period, determine whether the Performance Goal for that
period has been attained. If the Performance Goal has not been attained, then
the restricted stock units hereby awarded shall be immediately cancelled, and
Participant shall thereupon cease to have any right or entitlement to receive
any of the Shares underlying those cancelled units. Should the Plan
Administrator determine and certify, on the basis of such audited financial
statements, that the Performance Goal for the Performance Period has been
attained, then the Shares subject to this Award shall be re-designated as
Performance Shares, and the number of those Performance Shares in which
Participant may vest shall be dependent upon his or her completion of the
Service vesting requirements set forth below.


(b)    Service Vesting: Participant shall vest in the Performance Shares in
___________ (___) separate installments as follows:
________________________________.


(c)    Involuntary Termination. Should Participant cease Service after the start
of the Performance Period and prior to the completion of the Service-vesting
schedule set forth in Paragraph 3(b) by reason of an Involuntary Termination
during one of the ___________ (___) applicable installment vesting periods
comprising that schedule (each, an “Annual Installment Vesting Period”) and
Participant deliver an effective and enforceable general release to the
Corporation in accordance with the requirements of the Senior Executive
Severance Pay Plan, then

2

--------------------------------------------------------------------------------



Participant shall thereupon vest in a portion of the Performance Shares (if any)
in which Participant would have vested upon the completion of the particular
Annual Installment Vesting Period under Paragraph 3(b) in which such Involuntary
Termination occurs had Participant in fact continued in Service through the
completion of that Annual Installment Vesting Period (the “Performance Share
Installment”). Such pro-ration shall be applied by multiplying the Performance
Share Installment by a fraction, the numerator of which is the number of months
of Service actually completed by Participant during that Annual Installment
Vesting Period (rounded up to the next whole month), and the denominator of
which is the total number of calendar months in that Annual Installment Vesting
Period. In no event, however, shall Participant vest in any Performance Shares
prior to the completion of the Performance Period and the Plan Administrator’s
certification of the level at which the Performance Goal has been attained. For
the avoidance of doubt, the calculation of the pro-rata vesting under this
paragraph shall use the number of months in the Performance Period as the
denominator for the first Annual Installment Vesting Period under this Award and
the numerator for such first installment shall in that case be the number of
months of Service actually completed by Participant during the Performance
Period (rounded up to the next whole month). Notwithstanding anything in this
Paragraph 3(c), if Participant becomes entitled to greater acceleration benefits
under the Senior Executive Severance Pay Plan, this Paragraph 3(c) shall be of
no force or effect.


(d)    Other Cessation of Service. Except as otherwise provided in Paragraph
3(c) above, Participant shall not vest in any additional Performance Shares
following his or her cessation of Service. Accordingly, upon such cessation of
Service, the Award will, except to the extent otherwise provided in Paragraph
3(c), be immediately cancelled with respect to those unvested Shares, and the
number of restricted stock units will be reduced accordingly. Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled units and those Shares shall cease to be subject to this Award.


4.    Stockholder Rights and Dividend Equivalents


(a)    The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the Shares subject to
the Award until Participant becomes the record holder of those Shares following
their actual issuance upon the Corporation’s collection of the applicable
Withholding Taxes.


(b)    Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary, payable other than in shares of Class A Common
Stock, be declared and paid on the Corporation’s outstanding Class A Common
Stock in one or more calendar years during which Shares remain subject to this
Award (i.e., those Shares are not otherwise issued and outstanding for purposes
of entitlement to the dividend or distribution), then a special book account
shall be established for Participant and credited with a phantom dividend
equivalent to the actual dividend or distribution which would have been paid on
the Shares had such Shares been issued and outstanding and entitled to that
dividend or distribution. As the Shares subsequently vest in one or more
installments hereunder, the phantom dividend equivalents credited to those
Shares in the book account shall vest, and those vested phantom dividend
equivalents shall be distributed to Participant (in cash or such other form as
the Plan Administrator may deem

3

--------------------------------------------------------------------------------



appropriate in its sole discretion) concurrently with the issuance of the vested
Shares to which they relate. However, each such distribution shall be subject to
the Corporation’s collection of the Withholding Taxes applicable to that
distribution. In no event shall any phantom dividend equivalents vest or become
distributable unless the Shares to which they relate vest in accordance with the
terms of this Agreement.


5.    Change in Control. Should a Change in Control be effected during the
period of Participant’s Service and at a time when one or more unvested Shares
remain subject to this Award, then Participant shall, immediately prior to the
closing of that Change in Control transaction, vest in all those unvested
Shares. The Shares that so vest shall be converted into the right to receive for
each such Share the same consideration per share of Class A Common Stock payable
to the other holders of such Class A Common Stock in consummation of the Change
in Control and distributed at the same time as such stockholder payments, but in
no event shall such distribution to Participant be completed later than
seventy-four (74) days following the effective date of that Change in Control.
Each distribution made under this Paragraph 5 shall be subject to the
Corporation’s collection of the applicable Withholding Taxes.  This Agreement
shall not in any way affect the right of the Corporation to adjust, reclassify,
reorganize or otherwise change its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets. For the avoidance of doubt, a Change in Control shall only
be considered effected, closed or consummated when the underlying transaction or
event is completed and not when shareholder approval or another intermediate
step relating to the Change in Control occurs.


6.    Adjustment in Shares. Should any change be made to the Class A Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Class A
Common Stock as a class without the Corporation’s receipt of consideration, or
should the value of outstanding shares of Class A Common Stock be substantially
reduced as a result of a spin-off transaction or an extraordinary dividend or
distribution, or should there occur any merger, consolidation or other
reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities issuable pursuant
to this Award in order to reflect such change and thereby prevent a dilution or
enlargement of benefits hereunder. In making such equitable adjustments, the
Plan Administrator shall take into account any amounts credited to Participant’s
book account under Paragraph 4(b) in connection with the transaction, and the
determination of the Plan Administrator shall be final, binding and conclusive.
However, in the event of a Change of Control, the adjustments (if any) shall be
made in accordance with the applicable provisions of Section 13.8 of the Plan
governing Change of Control transactions. Notwithstanding the above, the
conversion of any convertible securities of the Corporation shall not be deemed
to have been effected without the Corporation’s receipt of consideration.


7.    Issuance of Shares of Common Stock.


(a)    The Performance Shares in which Participant vests pursuant to the
provisions of Paragraph 3 shall be issued in accordance with the following
provisions:



4

--------------------------------------------------------------------------------



(i)    Except as otherwise provided in subparagraph (iii) below, the first
____________ (___) of the Performance Shares shall be issued as soon as
administratively practicable following the Plan Administrator’s determination
and certification, based on the Corporation’s audited financial statements for
the fiscal year coincident with the Performance Period, that the Performance
Goal for that period has been attained, but such issuance shall in no event be
effected later than the fifteenth (15th) day of the 3rd month after the
completion of the Performance Period.


(ii)    Except as otherwise provided in subparagraph (iv) below, the Performance
Shares subject to each subsequent installment in which Participant vests on the
basis of his or her continued Service shall be issued on the applicable vesting
date for that installment or as soon thereafter as administratively practicable.
In no event shall any Performance Shares which so vest be issued later than
seventy-four (74) days after the particular vesting date for those shares.


(iii)    Should Participant’s Service terminate prior to the completion date of
the Performance Period under circumstances entitling Participant to a pro-rated
Service-vesting credit under Paragraph 3(c) of this Agreement, then the
pro-rated number of Performance Shares in which Participant subsequently vests
upon the attainment of the Performance Goal for that period and such pro-rated
Service-vesting credit shall be issued to Participant, subject to his or her
timely satisfaction of the applicable general release requirements of the Senior
Executive Severance Pay Plan, as soon as reasonably practicable after the
completion date of the Performance Period, but in no event later than the
fifteenth (15th) day of the 3rd month after the completion of the Performance
Period.


(iv)    Should Participant vest on a pro-rated basis with respect to any
subsequent installment of the Performance Shares pursuant to the Involuntary
Termination provisions of Paragraph 3(c), then those pro-rated Performance
Shares shall be issued on the third business day, within the seventy (70)-day
period measured from the date of Participant’s Involuntary Termination, on which
the general release required of Participant in accordance with the provisions of
the Senior Executive Severance Pay Plan is effective and enforceable following
the expiration of the applicable maximum review/delivery/return and revocation
periods to which Participant is entitled under such plan.


(v)    The phantom dividend equivalents credited to Participant’s book account
under Paragraph 4(b) shall be distributed concurrently with the issuance of the
vested Performance Shares to which they relate.


(vi)    Except as otherwise provided in Paragraph 5, no Shares shall be issued
prior to the completion of the Performance Period.



5

--------------------------------------------------------------------------------



(b)    The Corporation shall collect the Withholding Taxes with respect to each
distribution of phantom dividend equivalents by withholding a portion of that
distribution equal to the amount of the applicable Withholding Taxes, with the
cash portion of the distribution to be the first portion so withheld.


(c)    The Corporation shall collect the applicable Withholding Taxes with
respect to all Shares which vest pursuant to the provisions of this Agreement
through the following automatic share withholding method.


-    On the applicable issuance date, the Corporation shall withhold, from the
vested Shares otherwise issuable to Participant at that time, a portion of those
Shares with a Fair Market Value (measured as of the issuance date) equal to the
applicable Withholding Taxes; provided, however, that the number of Shares which
the Corporation shall be required to so withhold shall not exceed in Fair Market
Value (other than by reason of the rounding up of any fractional share to the
next whole share) the amount necessary to satisfy the Corporation’s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
supplemental taxable income. Participant hereby expressly authorizes the
Corporation to withhold any such additional fractional share that is needed to
round up the share withholding to the next whole Share, with the Fair Market
Value of that additional fractional share to be added to the amount of taxes
withheld by the Corporation from his or her wages for the calendar year in which
the issuance date occurs, and to report that additional tax withholding as part
of his or her W-2 tax withholdings for such year.


(d)    Except as otherwise provided in Paragraph 5 or this Paragraph 7, the
settlement of all restricted stock units which vest under the Award shall be
made solely in shares of Class A Common Stock. No fractional share of Class A
Common Stock shall be issued pursuant to this Award, and any fractional share
resulting from any calculation made in accordance with the terms of this
Agreement shall be rounded down to the next whole share of Class A Common Stock.


8.    Compliance with Laws and Regulations. The issuance of shares of Class A
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Common Stock may be listed for trading at the time of such issuance.


9.    Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the most recent address then on file for Participant in the Corporation’s Human
Resources Department. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.



6

--------------------------------------------------------------------------------



10.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant
and the legal representatives, heirs and legatees of Participant’s estate and
any beneficiaries of the Award designated by Participant.


11.    Code Section 409A


(a)    It is the intention of the parties that the provisions of this Agreement
shall comply, to the maximum extent possible, with the requirements of the
short-term deferral exception to Section 409A of the Code and Treasury
Regulations Section 1.409A-1(b)(4) and the requirements of the involuntary
separation pay plan exception of Treasury Regulations Section 1.409A-1(b)(9).
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the requirements or
limitations of Code Section 409A and the Treasury Regulations applicable to such
exceptions, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the requirements or limitations of Code
Section 409A and the Treasury Regulations thereunder that apply to those
exceptions.


(b)    However, to the extent this Agreement should be deemed to create a
deferred compensation arrangement subject to the requirements of Code Section
409A, then the following provisions shall apply, notwithstanding anything to the
contrary set forth herein:


-    No shares of Class A Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s cessation of
Service shall actually be issued or distributed to Participant until the date of
Participant’s Separation from Service and otherwise subject to the timing rules
set forth in Paragraph 7(a)(iv), but instead measured from the date of such
Separation from Service rather than Involuntary Termination, unless a delayed
commencement date is otherwise required pursuant to the following paragraph.


-    No shares of Class A Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s Separation from
Service shall actually be issued or distributed to Participant prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
such Separation from Service or (ii) the date of Participant’s death, if
Participant is deemed at the time of such Separation from Service to be a
specified employee under Section 1.409A-1(i) of the Treasury Regulations issued
under Code Section 409A, as determined by the Plan Administrator in accordance
with consistent and uniform standards applied to all other Code Section 409A
arrangements of the Corporation, and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code Section
409A(a)(2). The deferred shares or other distributable amount shall be issued or
distributed in a lump sum on the first day of the seventh (7th) month following
the date of Participant’s Separation from Service or, if earlier, the first day
of the month immediately following the date the Corporation receives proof of
Participant’s death.

7

--------------------------------------------------------------------------------





-    No amounts that vest and become payable under Paragraph 5 of this Agreement
by reason of a Change in Control shall be distributed to the Participant at the
time of such Change in Control, unless that transaction also qualifies as a
change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation under Code
Section 409A (“Qualifying Change in Control”). In the absence of such a
Qualifying Change in Control, the distribution of those amounts shall be made
upon the earlier of (i) the date of Participant’s Separation from Service
(payable within seventy (70) days thereafter) or (ii) the date on which each
Share installment to which those amounts relate would have been issued in
accordance with the provisions of Paragraph 7(a)(i) or 7(a)(ii) of this
Agreement, as applicable, subject, however, to any delayed commencement date
otherwise required pursuant to the preceding paragraph.


-    In no event shall Participant have the right to determine the calendar year
in which any such issuance or distribution is to occur.


-    Participant’s right to a series of Share installments pursuant to the terms
of this Award or a series of installment distributions of any other amounts to
which Participant may become entitled hereunder shall in each instance be
treated as a right to a series of separate payments.


12.    Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.


13.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Arizona without resort
to that State’s conflict-of-laws rules.


14.    Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to remain in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Service at any time for any reason, with or
without cause.


15.    Proprietary Information and Intellectual Property Agreement. Participant
accepts and agrees to comply with the terms of the Corporation’s Proprietary
Information and Intellectual Property Agreement (“PIIPA”), attached hereto as
Appendix B and incorporated herein by reference.


16.    Participant Acceptance. Participant must accept the terms and conditions
of this Agreement, including the PIIPA, either electronically through the
electronic acceptance

8

--------------------------------------------------------------------------------



procedure established by the Corporation or through a written acceptance
delivered to the Corporation in a form satisfactory to the Corporation. In no
event shall any shares of Class A Common Stock be issued under this Agreement in
the absence of such acceptance.


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.


APOLLO EDUCATION GROUP, INC.
 
 
By:
 


Title:







PARTICIPANT:






_____________________________________

9

--------------------------------------------------------------------------------



APPENDIX A


DEFINITIONS


The following definitions shall be in effect under the Agreement:


A.    Agreement shall mean this Restricted Stock Unit Issuance Agreement.


B.    Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.


C.    Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.


D.    Board shall mean the Corporation’s Board of Directors.


E.    Change in Control shall have the meaning assigned to such term in Section
3.1(e) of the Plan.


F.    Code shall mean the Internal Revenue Code of 1986, as amended.


G.    Class A Common Stock shall mean shares of the Corporation’s Class A common
stock.


H.    Corporation shall mean Apollo Education Group, Inc., an Arizona
corporation, and any successor corporation to Apollo Education Group, Inc. which
shall by appropriate action adopt the Plan.


I.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.


J.    Fair Market Value per share of Class A Common Stock on any relevant date
shall be the closing price per share of such Class A Common Stock on the date in
question on the Stock Exchange serving as the primary market for the Class A
Common Stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Class A Common Stock is then primarily traded.
If there is no closing selling price for the Class A Common Stock on the date in
question, then the Fair Market Value shall be the closing price on the last
preceding date for which such quotation exists.


K.    Involuntary Termination shall have the same meaning as assigned to such
term in the Senior Executive Severance Pay Plan.



10

--------------------------------------------------------------------------------



L.    1934 Act shall mean the Securities Exchange Act of 1934, as amended from
time to time.


M.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.


N.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.


O.    Performance Goal shall mean the performance goal specified in Schedule I
to this Agreement.


P.    Performance Period shall mean the period specified on attached Schedule I
to this Agreement over which the attainment of the Performance Goal is to be
measured.


Q.    Performance Shares shall mean the Shares in which Participant can vest
under this Agreement if the Performance Goal is attained.


R.    Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as amended or
restated from time to time.


S.    Plan Administrator shall mean the Compensation Committee of the Board
acting in its capacity as administrator of the Plan.


T.    Separation from Service shall mean Participant’s cessation of Employee
status by reason of death, retirement or termination of employment. Participant
shall be deemed to have terminated employment for such purpose at such time as
the level of his or her bona fide services to be performed as an Employee (or as
a consultant or independent contractor) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months.
Any such determination as to Separation from Service shall be made in accordance
with the applicable standards of the Treasury Regulations issued under Section
409A of the Code.


U.    Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee. For
purposes of this Agreement, Participant shall be deemed to cease Service
immediately upon the occurrence of the either of the following events: (i)
Participant no longer performs services in an Employee capacity for the
Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant renders services in an Employee capacity ceases to remain a Parent
or Subsidiary of the Corporation, even though Participant may subsequently
continue to perform services for that entity. Service as an Employee shall not
be deemed to cease during a period of military leave, sick leave or other
personal leave approved by the Corporation; provided, however, that except to
the extent otherwise required by

11

--------------------------------------------------------------------------------



law or expressly authorized by the Plan Administrator or by the Corporation’s
written policy on leaves of absence, no Service credit shall be given for
vesting purposes for any period Participant is on a leave of absence.






V.    Shares shall mean the shares of Class A Common Stock which may vest and
become issuable under the Award pursuant to the terms of this Agreement.


W.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.


X.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.


Y.    Termination for Cause shall mean the termination of Participant’s Service
by the Corporation (or any Parent or Subsidiary employing Participant) for one
or more of the following reasons:


(i)    repeated dereliction of the material duties and responsibilities of his
or her position with the Corporation (or any Parent or Subsidiary);


(ii)    misconduct, insubordination or failure to comply with the policies of
the Corporation (or any Parent or Subsidiary employing the Participant)
governing employee conduct and procedures;


(iii)    excessive lateness or absenteeism;


(iv)    conviction of or pleading guilty or nolo contendere to any felony
involving theft, embezzlement, dishonesty or moral turpitude;


(v)    commission of any act of fraud against, or the misappropriation of
property belonging to, the Corporation (or any Parent or Subsidiary);


(vi)    commission of any act of dishonesty in connection with his or her
responsibilities as an Employee that is intended to result in his or her
personal enrichment or the personal enrichment of his or her family or others;


(vii)    any other misconduct adversely affecting the business or affairs of the
Corporation (or any Parent or Subsidiary); or



12

--------------------------------------------------------------------------------



(viii)    a material breach of any agreement Participant may have at the time
with the Corporation (or any Parent or Subsidiary employing Participant),
including (without limitation) any proprietary information, non-disclosure or
confidentiality agreement.


Z.    Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the vesting and issuance of
the shares of Common Stock which vest under of the Award and any phantom
dividend equivalents distributed with respect to those shares.



13

--------------------------------------------------------------------------------




APPENDIX B
PROPRIETARY INFORMATION AND INTELLECTUAL PROPERTY AGREEMENT
This Proprietary Information and Intellectual Property Agreement (“PIIPA”)
confirms certain terms of my employment with Apollo Education Group, Inc., is a
condition of my employment, and is a material part of the consideration for my
employment by the Company. The headings contained in this PIIPA are for
convenience only, have no legal significance, and are not intended to change or
limit this PIIPA in any matter whatsoever. Capitalized terms not defined in this
PIIPA have the meanings ascribed to them in the Company’s Intellectual Property
Policy. I have read and agree to comply with such policy. I understand that the
Intellectual Property Policy may be amended from time to time by the Company. I
further understand and agree that I am obligated to comply with such amendments
and will review this policy periodically to ensure that I am aware of such
amendments. If there is any conflict between the terms of such policy and this
PIIPA, the terms of this PIIPA will prevail.
I.
Definitions

A.
The “Company”

As used in this PIIPA, the “Company” refers to Apollo Education Group, Inc.,
each of its subsidiaries, parent companies, and successors and assigns. A
subsidiary is any company that is directly or indirectly, wholly or partially,
owned by Apollo Education Group, Inc. I recognize and agree that my obligations
under this PIIPA and all terms of this PIIPA apply to me regardless of whether I
am employed by or provide services to Apollo Education Group, Inc. or any
subsidiary, parent company, successor or assign of Apollo Education Group, Inc.
B.
“Proprietary Information”

I understand that the Company possesses and will possess Proprietary Information
which is important to its business. For purposes of this PIIPA, “Proprietary
Information” is information that was or will be developed, created, or
discovered by or on behalf of the Company, or which became or will become known
by, or was or is conveyed to the Company. “Proprietary Information” includes
information concerning the organization, business and finances of the Company or
of any third party which the Company is under an obligation to keep confidential
or that is maintained by the Company as confidential, including (without
limitation):
1.
the Company’s Lead List which is comprised of prospective students;

2.
data and information on current and prospective corporate accounts, including,
but not limited to, the identity of the corporate accounts, the decision makers
or decision influencers, the buying criteria of the accounts and programs for
those accounts;

3.
information with respect to past, current and prospective merger, acquisition,
disposition, joint venture and other transactions and opportunities, including,
but


B-1

--------------------------------------------------------------------------------




not limited to, the identity of the transaction targets or prospects, the
decision makers or decision influencers with respect to the transactions, the
proposed terms and conditions of any such past, current or prospective
transactions or opportunities, including the status thereof;
4.
the management process, training materials, scripts, programs and preferred
responses to questions from current, former or prospective students pertaining
to features and benefits of the Company’s educational courses, offerings, and
programs provided to enrollment counselors, academic counselors and finance
counselors;

5.
the certification training materials and processes for the certification of the
Company’s student advisors (known as the ACU online learning system program),
including, but not limited to, the tests taken, materials provided and course
work;

6.
the information and data contained in the Company’s enrollment data system,
including all monthly enrollment reports;

7.
all business models and financial information, data and materials of the Company
not otherwise available to the general public through the Company’s Annual
Report or otherwise;

8.
all market research or works for hire materials, including, but not limited to,
industry data, demographics, company profiles and/or specific consumer behavior
information,

9.
all monthly financial, statistical and operational information and reports, and
all other information concerning enrollment by campus, profit and loss per
campus and the terms of any lease;

10.
all monthly financial statements, including, but not limited to, any materials
prepared for the Board of Directors;

11.
all internally developed source code and the techniques and processes embodied
therein, including, but not limited to, modifications to existing source codes
for student information systems (such as Galaxy, Campus Tracking, OSIRIS and
eCampus), academic systems (such as rEsource and OnLine Learning System (OLS),
proprietary modifications to packaged applications (such as PeopleSoft, Oracle
Financials and ADP HRizon) and all future internally developed source code;

12.
information provided to the Company from a third party under a non-disclosure
agreement;

13.
the “Personally Identifiable Information” and other student information records
protected by the Family Educational Rights and Privacy Act of 1974, as amended,


B-2

--------------------------------------------------------------------------------




that is known or accessible as a result of employment with the Company.
“Personally Identifiable Information” includes, but is not limited to
information that is directly associated with a specific person such as a name,
address, telephone number, e-mail address, or information about activities
directly linked to that person. It also includes, but is not limited to,
“Education Records” as that term is defined in the Family Educational Rights and
Privacy Act of 1974, as amended.
I understand and agree that my employment creates a relationship of confidence
and trust between the Company and me with respect to Proprietary Information.
C.
“Company Documents and Materials”

I understand that the Company possesses or will possess “Company Documents and
Materials” which are important to its business. For purposes of this PIIPA,
“Company Documents and Materials” are documents or other media or tangible items
that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company, whether such
documents, media or items have been prepared by me or by others.
“Company Documents and Materials” include (without limitation) blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, tapes, computer hard drives, floppy disks, CD ROMS, or printouts, sound
recordings and other printed, typewritten or handwritten documents, sample
products, prototypes and models and any information recorded in any other form
whatsoever. “Company Documents and Materials” also include copies of any of the
foregoing.
II.
Assignment of Rights and Confidentiality Requirements

All Proprietary Information is and shall be the sole property of the Company. I
hereby grant and assign, and agree to grant and assign, to the Company entity
that employs me any and all rights, title and interest I may have or acquire in
such Proprietary Information.
At all times, both during my employment by the Company and after its
termination, I will keep in confidence and trust and will not use or disclose
any Proprietary Information or anything relating to it without the prior written
consent of an officer of the Company as specified in the Company’s Schedule of
Executive Authority (“SEA”), except as may be necessary in the ordinary course
of performing my duties to the Company. I acknowledge that, without prejudice to
any and all rights of the Company, an injunction is the only effective remedy to
protect the Company’s rights and property as set out herein.
III.
Maintenance and Return of Company Documents and Materials

I agree to make and maintain adequate and current written records, in a form
specified by the Company, of all inventions, trade secrets and works of
authorship assigned or to be assigned to the Company pursuant to this PIIPA. All
Company Documents and Materials are and shall be the sole property of the
Company.

B-3

--------------------------------------------------------------------------------




I agree that during my employment by the Company, I will not remove any Company
Documents and Materials from the business premises of the Company or deliver any
Company Documents and Materials to any person or entity outside the Company,
except in connection with performing the duties of my employment. I further
agree that, immediately upon the termination of my employment by me or by the
Company for any reason, or during my employment if so requested by the Company,
I will return all Company Documents and Materials, apparatus, equipment and
other physical property, or any reproduction of such property, excepting only
(i) my personal copies of records relating to my compensation; (ii) my personal
copies of any materials previously distributed generally to stockholders of the
Company; and (iii) my copy of this PIIPA.
IV.
Disclosure of Intellectual Property to the Company

I will promptly disclose in accordance with the Company’s Intellectual Property
Policy, all Company Intellectual Property (as defined below) which includes
(without limitation) all software programs or subroutines, source or object
code, algorithms, improvements, inventions, works of authorship, trade secrets,
technology, designs, formulas, ideas, processes, techniques, know-how and data,
whether or not patentable, and any other property subject to legal protection by
patents, copyrights, trademarks, and/or trade secrets, or which may become
subject to legal protection hereafter, whether or not they were, are, or will be
so protected, which are made or discovered or conceived or reduced to practice
or developed by me, either alone or jointly with others, during the term of my
employment.
I will also disclose in accordance with the Company’s Intellectual Property
Policy, all Company Intellectual Property made, discovered, conceived, reduced
to practice, or developed by me within six (6) months after the termination of
my employment with the Company which resulted, in whole or in part, from my
prior employment by the Company. Such disclosures shall be received by the
Company in confidence (to the extent such Company Intellectual Property are not
assigned to the Company pursuant to Section V below) and do not extend the
assignment made in Section V below.
I agree to disclose Company Intellectual Property to the Company upon the first
to occur of:
--
Creation;

--
A request by Intellectual Property (“IP”) Counsel, as appointed by the Company’s
General Counsel, or a designee of IP Counsel;

--
As required by any applicable External Sponsor contract, by this Agreement, or
by any other Company policy;

--
A determination is made by me that the Company or an External Sponsor may have
an interest in the Intellectual Property.

I understand and agree that my disclosure of the creation of Company
Intellectual Property must occur prior to any discussions or actions involving
the Commercial Application of Company Intellectual Property and prior to any
non-confidential presentation or other public release of the Company
Intellectual Property. “Commercial Application of Intellectual Property” means
any application of Intellectual Property in which an Employee or the

B-4

--------------------------------------------------------------------------------




Company intends to obtain, or is likely to receive, economic gain from the use
or disposition of the Intellectual Property.
I further agree to disclose promptly to IP Counsel any potentially unauthorized
use of Company Intellectual Property by a third party.
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement does not obligate me to assign to the Company any of my rights in
Intellectual Property that does not qualify as Company Intellectual Property.
“Company Intellectual Property” is Intellectual Property that: (a) is created in
the scope of my employment; (b) is developed, in whole or in part, by the use of
Company Resources (excluding resources accessed and used entirely as part of a
student or faculty academic endeavor at any subsidiary); (c) relates to the
business of the Company or to the Company’s actual or demonstrably anticipated
strategies, plans or research and development; or (d) contains Company
Proprietary Information. Company Resources include, but are not limited to the
following resources owned or controlled by Apollo Education Group, Inc., or a
subsidiary: facilities, computers, research funding, resources for asynchronous
or distance learning programs, paid time within the employment period,
assistance of support staff, telecommunication services, central computing
resources, instructional or graphic design or other production services, Company
trade secret information, and any other equipment, technologies or facilities.
V.
Right to New Ideas

A.
Assignment of Company Intellectual Property to the Company

I agree that all Company Intellectual Property that I make, discover, conceive,
reduce to practice or develop (in whole or in part, either alone or jointly with
others) during my employment shall be the sole property of the Company entity
that employs me to the maximum extent permitted by applicable law. However, any
Intellectual Property that I make, discover, conceive, reduce to practice or
develop (in whole or in part, either alone or jointly with others) during my
employment shall not be the sole property of the Company so long as such
Intellectual Property does not qualify as Company Intellectual Property.
The Company shall be the sole owner of all patents, patent rights, copyrights,
trade secret rights, trademark rights and all other intellectual property or
other rights in connection with Company Intellectual Property. I hereby assign
and agree to assign to the Company any and all rights, title and interest I may
have or acquire in Company Intellectual Property.
I agree to receive written approval from IP Counsel prior to incorporating, in
any manner or fashion, any Intellectual Property not fully-owned by the Company
into Company Intellectual Property.
If I incorporate any Intellectual Property in which I have an interest into
Company Intellectual Property or any Company product, service, or process, I
hereby grant and agree to grant to the Company a royalty-free, fully paid-up,
irrevocable, perpetual,

B-5

--------------------------------------------------------------------------------




sublicensable, worldwide license to make, have made, modify, use, market, sell
and distribute any such Intellectual Property as part of or in connection with
Company Intellectual Property or Company product, service or process in any
media now known or later developed.
Furthermore, if I incorporate, without prior written approval, any Intellectual
Property in which any party other than the Company has an interest into Company
Intellectual Property or any Company product, service, or process, I agree to
indemnify the Company for any consequences of such incorporation.
B.
Works Made for Hire

I further acknowledge and agree that Company Intellectual Property, including
(without limitation) any computer programs, programming documentation, and other
works of authorship, are “works made for hire” for purposes of the Company’s
rights under copyright laws. I hereby assign and agree to assign to the Company
any and all rights, title and interest I may have or acquire in such works made
for hire.
C.
Cooperation

I agree to perform, during and after my employment, all acts deemed necessary or
desirable by the Company to permit and assist it, at the Company’s expense, in
further evidencing and perfecting the assignments made to the Company under this
PIIPA and in obtaining, maintaining, defending and enforcing patents, patent
rights, copyrights, trademark rights, trade secret rights or any other rights in
connection with Company Intellectual Property and improvements thereto in any
and all jurisdictions. Such acts may include (without limitation) execution of
documents and assistance or cooperation in legal proceedings. I hereby
irrevocably designate and appoint and agree to appoint the Company and its duly
authorized officers and agents, as my agents and attorneys to act for and on my
behalf and instead of me, to execute and file any documents, applications or
related findings and to do all other lawfully permitted acts in the same manner
as I could do to further the purposes set forth above in this Section V.C.,
including (without limitation) the perfection of assignment and the prosecution
and issuance of patents, patent applications, copyright applications and
registrations, trademark applications and registrations or other rights in
connection with Company Intellectual Property and improvements thereto with the
same legal force and effect as if executed by me.
D.
Assignment or Waiver of Moral Rights

Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” in applicable copyright or other legislation (collectively “Moral
Rights”). To the extent such Moral Rights cannot be assigned under applicable
law of a jurisdiction, and to the extent the following is allowed by the laws in
the various jurisdictions where Moral Rights exist, I hereby waive the whole of
my Moral Rights in any work and warrant that any work created by me is original.

B-6

--------------------------------------------------------------------------------




E.
List of Intellectual Property

I have attached hereto as Exhibit A a complete list of all Intellectual Property
or improvements to which I claim ownership and that I desire to remove from the
operation of this PIIPA (except for the license granted in Section V.A. above),
and I acknowledge and agree that such list is complete. If no such list is
attached to this PIIPA, I represent that I have no such Intellectual Property at
the time of signing this PIIPA.
VI.
Company Authorization for Publication

Prior to my submitting or disclosing for possible non-confidential publication
or dissemination outside the Company any material prepared by me that
incorporates information that concerns the Company’s Intellectual Property or
its business or anticipated research, I agree to deliver a copy of such material
to an officer of the Company as specified in the DOA for his or her review and
written consent. I agree to make such deletions and revisions as are reasonably
requested by the Company to protect its Proprietary Information and Intellectual
Property.
VII.
Former Employer’s and Others’ Information

I represent that my performance of all the terms of this PIIPA does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired or developed by me in confidence or in trust prior to
my employment by the Company.
I agree that I will not disclose to the Company, or use in the performance of my
duties and responsibilities as an employee of the Company, any trade secrets or
confidential or proprietary information or material belonging to any previous
employers or other person or entity.
VIII.
Competition

I agree that during the term of my employment by the Company, I will not engage
in any employment or business activity that is competitive with, or which could
conflict with my employment by the Company without first disclosing such
activity to the Company and obtaining its express written approval, which may be
denied in the Company’s sole discretion. If there is a conflict between this
provision and any restrictive covenants contained in any employment agreement
executed by me and the Company, the provisions of the employment agreement will
govern.
IX.
Non-Solicitation of Employees

For the period of my employment by the Company and for one (1) year thereafter,
I will not, either directly or indirectly, solicit, attempt to solicit, or
assist in the solicitation of any employee, independent contractor, or
consultant of the Company for whom I had managerial responsibility, to whom I
reported, with whom I participated on Company teams or projects, , to terminate
his or her relationship with the Company. If there is a conflict between this
provision and any restrictive covenants contained in any employment agreement
executed by me and the Company, the provisions of the employment agreement will
govern.
X.
At-Will Employment

I understand that my employment with the Company is not for a definite term and
either I or the Company can terminate the employment relationship at any time,
with or without cause

B-7

--------------------------------------------------------------------------------




or advance notice, subject to any severance benefits to which I may become
entitled to pursuant to the provisions of any employment agreement in effect at
the time between me and the Company. The terms of this Agreement survive the
termination of employment as provided for herein. If there is a conflict between
this provision and any term contained in any employment agreement executed by me
and the Company, the provisions of the employment agreement will govern.
XI.
Reformation and Severability

I agree that if any provision, or portion of a provision, of this Agreement is
deemed unenforceable by reason of the scope, extent or duration of its coverage,
then such provision shall be deemed amended to the extent necessary to conform
to applicable law so as to be valid and enforceable. Should any provision, or
portion of a provision, of this Agreement be deemed unenforceable for any other
reason, such unenforceability will not affect any other provision, or portion of
a provision, of this Agreement and this Agreement shall be construed as if such
unenforceable provision, or portion of provision, had never been contained
herein.
XII.
Authorization for Post-Termination Notification of Obligations under PIIPA

I hereby authorize the Company to notify any person or entity with whom I become
employed, or to whom I provide services, following the termination of my
employment with the Company of my ongoing obligations under this PIIPA.
XIII.
Entire Agreement

This PIIPA sets forth the entire agreement and understanding between the Company
and me relating to the subject matters covered herein, and this PIIPA merges,
cancels, supersedes and replaces all prior discussions between us, including
(without limitation) any and all statements, representations, negotiations,
promises or agreements relating to the subject matters covered by this PIIPA
that may have been made by any officer, employee or representative of the
Company. Furthermore, any subsequent change(s) to my job duties,
responsibilities, title, reporting level or relationship, compensation,
benefits, regular place of employment or any other term or condition of my
employment with the Company shall not affect the validity or scope of this
Agreement which shall remain in full force and effect notwithstanding any such
change(s).
XIV.
Effective Date

This Agreement shall be effective as of the first day of my employment with the
Company and shall be binding upon me, my heirs, executors, assigns and
administrators and shall inure to the benefit of the Company.
XV.
Governing Law

Although I may work for the Company outside of Arizona or the United States, I
understand and agree that this Agreement will be interpreted and enforced in
accordance with the laws of the State of Arizona.

B-8

--------------------------------------------------------------------------------






I HAVE READ THIS PIIPA CAREFULLY, AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
THAT IT IMPOSES UPON ME WITHOUT RESERVATION.
I SIGN THIS PIIPA FREELY AND VOLUNTARILY, WITHOUT COERCION OR DURESS.



 
 
 
 
 
 
Employee Signature
Date
 
 
 
   
Employee Name [Please print]







FOR APOLLO EDUCATION GROUP, INC.
Fred Newton
Senior Vice President – Human Resources



B-9

--------------------------------------------------------------------------------






EXHIBIT A TO APPENDIX B




1.
The following is a complete list of all Intellectual Property relevant to the
subject matter of my employment by the Company that have been made or discovered
or conceived or first reduced to practice by me or jointly with others prior to
my employment by the Company that I desire to remove from the operation of the
Company’s Proprietary Information and Intellectual Property Agreement (“PIIPA”),
except for the license granted in Section V.A. of the PIIPA:





    
No Intellectual Property.



    
See below:







    
See _____ (#) additional sheets attached.



1.
I propose to bring to my employment the following materials and documents of a
former employer or other person/entity:



    
No materials or documents

    
See below:





    
See ____ (#) additional sheet(s) attached:









Date:
 
 
 
 
 
 
 
Employee Signature
 




B-10

--------------------------------------------------------------------------------




SCHEDULE I
PERFORMANCE PERIOD AND PERFORMANCE GOAL
The Performance Period shall be coincident with the Corporation’s ____ fiscal
year and shall accordingly commence on ________________and end on
________________.


SPECIFY PERFORMANCE GOAL

Schedule I-1